Citation Nr: 9902968	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  90-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	American Ex-POW Service 
Officers


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945.  He was a prisoner of war (POW) of the German 
Government from March 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 1992 
and November 1993, the case was remanded to the RO for 
additional development.  In November 1993, the following 
issues were before the Board:  (1) entitlement to service 
connection for a gastrointestinal disorder; (2) entitlement 
to service connection for arthritis of the knees; (3) 
entitlement to service connection for hypertension; (4) 
entitlement to service connection for bronchial asthma; and 
(5) entitlement to service connection for hemorrhoids.  At 
that time, the Board allowed the claim of entitlement to 
service connection for arthritis of the knees and remanded 
the additional issues for development.  

In a September 1996 rating determination, service connection 
was awarded for asthma, post-traumatic arthritis of both 
knees, and a pre-pyloric ulcer.  Accordingly, the claims of 
entitlement to service connection for a gastrointestinal 
disorder, arthritis of the knees, and bronchial asthma have 
been granted and, under the guidance supplied by the United 
States Court of Veterans Appeals (Court) in AB v. Brown, 
6 Vet. App. 35 (1993) and the United States Court of Appeals 
for the Federal Circuit in Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), no other outstanding question of law or 
fact concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to 
these issues.  Absence such questions, there is no matter 
over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104 (West 1991).  Consequently, these 
claims are not before the Board at this time.  

The Board must also note that since it remanded this case in 
November 1993, the veteran has raised additional claims.  
While not service connected for hypertension, the veteran has 
been service connected for coronary artery disease, status 
post coronary artery bypass, as the result of beriberi as a 
POW.  The veteran has also been awarded a total rating based 
on individual unemployability.  These issues have not been 
appealed to the Board and they are not before the Board at 
this time.  See 38 U.S.C.A. § 7105(a) (West 1991).  In light 
of AB, the Board will proceed to adjudicate the claims before 
it at this time.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is not meritorious on its own or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
hemorrhoids is not meritorious on its own or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, the veteran served on active duty in World 
War II and was a POW of the German Government from March 1944 
to May 1945.  The veteran was discharged from active service 
in December 1945.  Review of the veteran's claims folder 
indicates that the service medical records are no longer 
available.  They appear to have been destroyed at a fire at 
the National Personnel Records Center in 1973.  Available 
enlistment records indicate that the veteran's physical 
condition when discharged was "good."  

As noted above, the veteran was discharged from active 
service in December 1945. He filed his first claim for VA 
compensation in May 1988, more than 40 years after his 
discharge from active service.  At that time, the veteran 
claimed entitlement to service connection for high blood 
pressure.  He made no reference to hemorrhoids.  In July 
1988, the RO informed the veteran that service medical 
records had been destroyed in a fire at the National 
Personnel Records Center in July 1973.  In August 1988, the 
RO requested the veteran provide records pertinent to his 
claims, including medical evidence from hospitals, clinics or 
private physicians who had treated him for the conditions at 
issue within one year after his discharge from active 
service.  In August 1988, he stated that he did not have any 
other records or information the RO had requested.

In a December 1988 VA evaluation, the veteran described 
disabilities he associated with his World War II service.  
The veteran made no reference to hemorrhoids at this time.  
He was diagnosed with hypertension, adequately controlled 
with medication.  The examiner did not associate this 
condition with the veteran's active service.  The physical 
examination also failed to note a hemorrhoid condition.  

In his May 1989 substantive appeal, the veteran stated that 
if his service medical records could be located they would 
indicate he had elevated blood pressure and hemorrhoids when 
he was released from active service.  At a hearing held 
before a hearing officer at the RO in August 1989, the 
veteran made little reference to the disabilities at issue.

At a January 1990 VA examination, the veteran was diagnosed 
with hypertension and coronary artery disease.  At that time, 
the veteran contended that all of his health problems are 
related to his POW experience.  In response to the veteran's 
opinion the physician stated, in pertinent part:

I think, however, that it is safe to 
presume that hypertension, coronary 
artery disease and coronary artery bypass 
are not the result of the POW experience, 
because we see them frequently in 
patients of the same age, especially if 
they were smokers.  

At this time, no hemorrhoid condition was noted or diagnosed.

At a hearing held before a hearing officer at the RO in 
January 1990, the veteran stated that he was diagnosed with 
high blood pressure in the 1950's.  When asked why he 
believed that his hypertension was the result of his POW 
experience, the veteran testified that when he was accepted 
in to the Air Force he was in good health and that his 15 
months as a POW caused significant changes in his life, 
including dietary changes, an inability to access proper 
medical care, and that this caused his hypertension.  

In a February 1991 VA examination, the veteran was again 
diagnosed with hypertension.  Again, the veteran failed to 
note hemorrhoids and a hemorrhoid condition was not 
diagnosed.  The examiner stated that no other evident health 
problems were detected within this physical examination.  

In September 1991, Henry V. Mobley, M.D., stated that the 
veteran was first seen in 1981 with a blood pressure of 190 
diastolic and 106 systolic (190/106) on the right, and 
176/112 on the left.  He was diagnosed as having 
hypertension.  Dr. Mobley stated, in pertinent part:

He had been hypertensive "all his 
life", first in the Air Force and 
apparently had been hypertensive for 
years. 

In September 1991, Albert Hendler, M.D., stated that the 
veteran had not been seen in his office since December 1976, 
at which time his blood pressure was 130/80 to 150/90.  

In August 1992, the Board remanded this case to the RO for 
additional development.  In October 1992, the veteran was 
requested to provide all sources of medical care or attention 
received for hypertension and hemorrhoids.  In a January 1993 
response, the veteran stated that he first learned he had 
high blood pressure in college in 1947.  He did not indicate 
what health care provider had provided him with this 
information.  At this time, the veteran made no reference to 
a hemorrhoid condition.  

At a November 1992 VA examination, the veteran again made no 
reference to hemorrhoids.  He was again diagnosed with 
hypertension, as well as other disabilities, but not 
hemorrhoids.  The examiner stated that no other evident 
health problems were detected by this physical examination.  
The examiner did not associate the veteran's hypertension to 
his World War II service.  

In November 1993, the Board again remanded these issues to 
the RO for additional development.  In January 1994, the 
veteran reported that he had been first told he had high 
blood pressure in 1947 during a medical examination at the 
University of Texas in Austin.  He noted that medication was 
prescribed.  The veteran also noted several medical providers 
who had treated his condition since 1956.  The RO underwent 
what only can be described as a substantial effort to obtain 
medical records which would associate the hypertension or 
hemorrhoids to his active service, without result.  In May 
1994, Dr. Hendler reported that he was unable to locate the 
veteran's charts.  However, to the best of his knowledge, the 
veteran was last seen in the mid 1960's.  At that time, the 
veteran had severe asthmatic bronchitis and high blood 
pressure.  Dr. Hendler does not indicate when he first began 
treating the veteran.  However, based on the veteran's 
January 1994 statement, it appears that Dr. Hendler began 
treating the veteran in 1956.  

In November 1996, the veteran contended that when he entered 
the Army as an aviation cadet he was in perfect health.  He 
noted that the statement by Dr. Mobley in 1981 that he had 
told the doctor that he had hypertension "all his life" was 
meant to be considered after prison camp.  He noted that no 
flying officer in combat could fly with this condition.  No 
reference was made to a hemorrhoid condition.

In a January 1997 VA examination, no reference was made to a 
hemorrhoid condition.  The veteran was again diagnosed with 
hypertension, under medication.  The examiner did not 
associate this condition to the veteran's active service.


Analysis

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty, in the active military, naval or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or pre-existing injury 
or disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 1991)

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of ten percent or more within one year 
from the date of separation from such service, such disease 
shall be presumed to have been incurred in or aggravated by 
such service notwithstanding there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. § 
1112 (West 1991).  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of any of the 
disease within the purview of section 1112 of this title, has 
been suffered between the date of separation from service and 
the date of onset of any such diseases, or the disability is 
due to the veteran's own willful misconduct, service 
connection pursuant to section 1112 will not be in order. 38 
U.S.C.A. § 1112 (West 1991).

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that while the 
veteran has been diagnosed with hypertension, he has not been 
diagnosed with hemorrhoids.  The recent VA evaluations failed 
to diagnose the veteran with a hemorrhoid condition.  
Significantly, the veteran himself made no reference to this 
condition during these evaluations.  The Board will assume 
without deciding that the appellant has satisfied the second 
prong of the Caluza analysis with his lay evidentiary 
assertions, particularly in light of his status as a combat 
veteran under 38 U.S.C.A. § 1154(b) (West 1991). 

With respect to the third prong of the Caluza analysis, there 
is no competent medical evidence to associate hypertension or 
the alleged hemorrhoid condition with his active service.  
While the veteran's allegations regarding injuries he 
sustained during active service have been assumed to be true 
under 38 C.F.R. § 3.304(e) (1998), the Board must find that 
the veteran is not competent to associate his alleged high 
blood pressure readings in service to a post-service 
diagnosis of hypertension.  

In determining that the veteran has failed to satisfy the 
third prong of the Caluza analysis in this matter, the Board 
has considered carefully the specific facts of this case.  
The earliest evidence now of record of a medical diagnosis of 
hypertension is the May 1994 report from Dr. Hendler that 
indicated that the veteran was seen in the mid-1960's with 
high blood pressure.  The record also discloses that the 
veteran's January 1994 statement related that Dr. Hendler 
initially saw him in 1956, approximately 10 years after his 
discharge from active service.  Even assuming Dr. Hendler 
diagnosed hypertension when he originally saw the veteran in 
1956, rather than in the mid-1960's, in order for the veteran 
to prevail the Board would have to find a valid basis in the 
record to link his active service and a medical condition 
which was diagnosed at least ten years after the veteran's 
discharge from active service.  

The first way that a nexus could be shown would be with 
service medical records demonstrating the condition in 
service or medical evidence demonstrating manifestations of a 
disease to a compensable degree for which the law provides a 
presumption of service incurrence within one year after 
separation from service.  In this case, service medical 
records are not available and the responsibility for their 
absence rests with the government.  When a veteran's service 
medical records are unavailable, VA's duty to assist is 
heightened, as are the Board's duty to provide reasons and 
bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 7104(d)(1), 5107(b) (West 1991)).  See also Moore 
(Howard) v. Derwinski, 1 Vet.App. 401, 404 (1991).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
However, the veteran has provided no information by which the 
Board could obtain pertinent medical records from the 
University of Texas at Austin medical provider who, it is 
alleged, told him that he had high blood pressure in 1947.  
The veteran has not provided the name of the medical provider 
or any means by which this record, which would be over 50 
years old, could be obtained.  Further, although the Board 
can not indulge in credibility findings on the merits at this 
stage of the proceedings, the record discloses that the 
veteran also has testified that he was first diagnosed with 
hypertension in the 1950's, years after his discharge from 
active service, not in 1947.  The Board finds that this 
contradiction can be considered in the context of whether the 
veteran has provided adequate and credible specifics as to 
putative relevant non-VA medical evidence to warrant 
something other than a simple fishing expedition.  "Full 
compliance with the [statutory duty to assist] also includes 
VA assistance in obtaining relevant records from private 
physicians when [the veteran] has provided concrete data as 
to time, place, and identity."  Olson v. Principi, 480, 483 
(1992).  The Board does not find that the veteran has 
presented the information required by which a meaningful 
attempt could be made to obtain this record, assuming the 
record exists.  Thus, an additional remand of this case to 
locate a medical record which clearly can not be and will not 
be found is unwarranted.

In his substantive appeal, the veteran contends that if his 
service medical records were available they would indicate 
elevated blood pressure readings and hemorrhoids.  Such 
records, regrettably, do not exist, and a lay assertion as to 
what they would show if they did exist can not serve to forge 
a nexus between service and current disability.  

Moreover, the Board must again note that the defect in this 
case is not confined to the lack of service medical records.  
Not only are there no service department records confirming 
hypertension or hemorrhoids, the veteran has not been 
diagnosed post-service with hemorrhoids and no medical 
provider has ever linked his post service hypertension with 
service.  While the veteran is competent to describe events 
or symptomatic manifestations of a disorder that are 
perceptible to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skills, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  The 
Board must find that the veteran is not competent to 
associate his POW experience to a diagnosis of hypertension 
occurring no less than approximately 10 years after his 
discharge from active service.  

In making this determination, the Board has reviewed 
carefully the September 1991 statement of Dr. Mobley.  
Dr. Mobley states that the veteran had been hypertensive 
"all his life."  However, Dr. Mobley first began treating 
the veteran in 1981.  Accordingly, any reference Dr. Mobley 
makes to the veteran's service in the Air Force and the fact 
that the veteran has been hypertensive "all his life" must 
be based on statements provided by the veteran and, as noted 
above, the veteran is not competent to associate his 
hypertension to his active service.  Accordingly, the 
statement of Dr. Mobley does not rise above the simple 
transcription of a statement of medical history from the 
veteran, unenhanced by medical expertise, and thus can not 
provide a nexus to service.  LeShore v. Brown, 8 Vet. App. 
406 (1995). 

In Chelte v. Brown, 10 Vet. App. 269, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no competent evidence 
to associate these disabilities with the veteran's active 
service.  The medical opinion provided by the VA physician in 
January 1990 only supports the denial of this claim.  
Accordingly, the Board must find the claims to be not well 
grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the Board has considered whether it has a duty to 
inform the veteran to obtain the medical examination in 1947 
performed at the University of Texas at Austin.  However, 
based on the veteran's previous statements, it is clear that 
he has no additional medical records.  Further, it is obvious 
from the record that the veteran will be unable to provide 
the VA with a copy of this medical record based on an 
examination which occurred more than 50 years ago.  
Accordingly, neither the Board nor the RO is on notice of the 
existence of any evidence which exists that, if true, would 
make the veteran's claim for service connection plausible.  
While the veteran has noted this 1947 medical report, the 
veteran has also specifically indicated that he does not have 
any additional medical evidence to provide and would not be 
able to provide this medical evidence if an opportunity was 
provided.  Therefore, a third remand of this case to the RO 
is unwarranted.  Accordingly, the claims are denied.  



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hemorrhoids is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 13 -
